— Appeal from an order of the Supreme Court, New York County, dated April 3, 1975, which denied defendants’ motion to reargue that portion of an order entered January 15, 1975 requiring defendant Daniel F. Nigro to hold intact pending determination of this litigation all funds held by him as trustee of designated pension and profit-sharing plans, unanimously dismissed. Respondents shall recover of appellants $40 costs and disbursements of this appeal. The motion by defendants to reargue is not only denominated as such, but is in fact solely one to reargue and the denial of such application is not appealable (CPLR 5701; 7 Weinstein-Korn-Miller, NY Civ Prac, par 5701.23). However, if we reached the merits of the instant appeal, we would affirm. Concur — Markewich, J. P., Murphy, Lupiano, Tilzer and Lynch, JJ.